Per Curiam.
We arc -satisfied that the defendant abandoned his wife and neglected to maintain and provide for her, leaving it to their children to take care of her. Upon the marriage of the last child, and his departure' from the father’s farm, the petitioner was justified, under the circumstances, in going with him, and appealing to the court-of chancery under section 26 of the Divorce act. Comp. Stat. p. 2038. The amount of alimony fixed by the vice-chancellor is justified- by the evidence as to the husband’s means. The decree is affirmed, with costs.
For affirmance — The Chief-Justice, Sivayze, Trenciiaed, Parker, Bergen, Minturn, Kaliscii, Black, White, ITeppenheimer, Williams, Taylor, Gardner, Ackeéson — It.
For reversal — None.